ORDER OF DISBARMENT
T1 On June 10, 2011, the Oklahoma Bar Association (Bar Association), notified the Office of the Chief Justice that the respondent, Mark Anthony Clayborne (lawyer/respondent), had been found guilty by a jury of one count of perjury by subornation and one count of false preparation of exhibits as evidence.
12 On June 20, 2011, the Court, Pursuant to Rule 7.3 of the Rules Governing Disciplinary Proceedings, 5 O.S. Supp.2007 Ch. 1, Ap. 1-A, immediately suspended the respondent from the practice of law until further order of the Court-regardless of the pendency of an appeal. However, the Court noted that the *847respondent had appealed the conviction to the Oklahoma Court of Criminal Appeals.
[8 On September 10, 2018, the conviction was affirmed in part and reversed in part. Pursuant to Rules 7.4 and 7.5, 5 O.S.2011 Ch. 1, App. 1-A, of the Rules Governing Disciplinary Proceedings, the respondent was given until October 7, 2013, to show cause in writing why a final order of discipline should not be imposed. The respondent neglected to respond to the show cause order and the Oklahoma Bar Association requested that he be disbarred because his criminal conviction of the felony of subornation of perjury constitutes clear and convincing evidence of his unfitness to practice law and serious interference with the administration of justice. Rule 7.1, Rules Governing Disciplinary Proceeding, 5 O.S.2011, Ch. 1, App. 1-A; State ex rel. Oklahoma Bar Association v. McArthur, 2013 OK 78, ¶ 5, - P.3d -, 2018 WL 5316297; State ex rel. Oklahoma Bar Assoc. v. Armstrong, 1990 OK 9, ¶ 8, 791 P.2d 815.
4 We agree. The respondent, Mark Anthony Clayborne, is hereby disbarred from the Oklahoma Bar Association and his name is stricken from the roll-of attorneys.
15 RESPONDENT DISBARRED FROM THE PRACTICE OF LAW AND HIS NAME STRICKEN FROM THE ROLL OF ATTORNEYS EFFECTIVE OCTOBER 28, 2018.
T6 DONE BY ORDER OF THE SUPREME COURT THIS 28th DAY OF OCTOBER, 2018.
REIF, V.C.J., KAUGER, WATT, WINCHESTER, EDMONDSON, TAYLOR, COMBS, JJ., concur.
COLBERT, C.J., and GURICH, J., not participating.
*848848 Or.